DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 1/18/2022.
Claims 1-12 and 14-17 are pending.  Claims 1-9 and 11-12 are withdrawn. Claim 13 is cancelled. Claim 10 is currently amended.  Claim 10 is independent.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
Response to Arguments
Applicants' arguments and amendments, filed 1/18/2022, with respect to independent claim 10, although substantive and pertinent to expediting the prosecution of the current application, are considered not persuasive, respectfully, for the reasons that follow.
Regarding independent claim 10, the claim has been amended in part to recite “the second surface of the metal pattern has a convex part at a center of the bonding region, the convex part protruding from the substantially flat second surface toward the semiconductor element” which applicants contend is not disclosed or taught by the prior 
Applicants’ contentions are fully considered, however are not found persuasive, since as noted below in the rejection of independent claim 1 the claimed “second surface” of the metal pattern is interpreted specifically as the surface of metal pattern 112a at the bottom of reservoirs 154a which is flat. Additionally, Figures 1-2 of Bayerer disclose the second surface of the metal pattern 112a has a convex part (i.e., the part of 112a between reservoirs 154a) at a center of the bonding region, the convex part protruding from the substantially flat second surface toward the semiconductor element 116.
Thus, for the aforementioned reasons the rejection is deemed proper.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations “the second surface [of the metal pattern] being opposite to the insulating plate and substantially flat” in lines 4-5 of the claim and “the second surface of the metal pattern has a convex part at a center of the bonding region” 
For the purposes of prosecution, it will be taken that the claimed “convex part” is not part of the “substantially flat” second surface, but is adjacent to the “substantially flat” second surface”.
Claim 10 recites the limitation "the surrounding area" in line 15 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Note the dependent claims 14-17 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayerer et al. (US 2012/0306087 A1, hereinafter “Bayerer”).
independent claim 10, Figures 1-2 of Bayerer, specifically the structure shown in Figure 2 which is part of the arrangement shown in Figure 1, disclose a semiconductor element bonding substrate, comprising: 
an insulating plate 110 (“ceramic substrate”- ¶0021); and 
a metal pattern 112a (“metal layers”- ¶0025) bonded to a main surface of the insulating plate 110, the metal pattern 112a having a first surface (i.e., the bottom surface of 112a) bonded to the insulating plate 110 and a second surface (i.e., specifically the surface of 112a at the bottom of reservoirs 154a), the second surface being opposite to the insulating plate 110 and substantially flat, wherein 
the second surface of the metal pattern 112a includes a bonding region (i.e., the region in reservoirs 154a covered by solder 114a/114b) to which a semiconductor element 116 (“semiconductor chip”- ¶0020) is bonded by a solder 114a/114b (collectively 114a “solder layer” and 114b “excess solder”- ¶0025),
in the bonding region, the second surface of the metal pattern 112a has a convex part (i.e., the part of 112a between reservoirs 154a) at a center of the bonding region, the convex part protruding from the substantially flat second surface toward the semiconductor element 116, and
the semiconductor element 116 is directly bonded to both the convex part and a portion of the second surface surrounding the convex part by the solder 114a/114b such that the semiconductor element 116 vertically overlaps both the convex part and the surrounding area.

claim 14, Figures 1-2 of Bayerer disclose wherein a surface of the bonding region in the metal pattern 112 is plated (¶0021).
Additionally, the claim limitation “wherein plating is performed on a surface of the bonding region in the metal pattern” which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.  That is even though product-by-process claims are limited by and defined by the process, the determination of patentability of the claims is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  See MPEP 2113.  In this regard, both claimed products and the prior art products would be the same or substantially the same.
Regarding claim 15, Figures 1-2 of Bayerer disclose a semiconductor device, comprising: 
the semiconductor element bonding substrate according to claim 10; and 
the semiconductor element 116 bonded to the bonding region in the metal pattern 112a by the solder 114a/114b.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable and obvious over Bayerer.
Regarding claim 16, Figures 1-2 of Bayerer disclose wherein the semiconductor element 116 includes a power semiconductor, since semiconductor element 116 is implemented in a power semiconductor device (¶0018).
Bayerer does not expressly disclose wherein the semiconductor element includes SiC or GaN.

In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bayerer such that the semiconductor element includes SiC or GaN as taught in the “Background” section of Bayerer for the purpose of utilizing a suitable and well-known material composition of a semiconductor element used in power semiconductor devices (Bayerer ¶0001).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bayerer in view of Soyano et al. (US 2019/0157221 A1, hereinafter “Soyano”).
Regarding claim 17, Figures 1-2 of Bayerer disclose a power device which includes the at least one semiconductor device according to claim 15 (¶0018).
Bayerer does not expressly disclose wherein the power device is a power conversion device which comprises a power conversion circuit converting electrical power which has been input and outputting the electrical power; and a control circuit outputting a control signal to the power conversion circuit, wherein the power conversion circuit includes at least one semiconductor device according to claim 15.
Figures 15-16 of Soyano disclose a power control unit used in electric vehicles including a power conversion device (¶¶0104-0105), comprising: 
a power conversion circuit (“power conversion unit”- ¶0104) converting electrical power which has been input and outputting the electrical power (¶¶0104-0107); and 

In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bayerer such that the power device is a power conversion device which comprises a power conversion circuit converting electrical power which has been input and outputting the electrical power, and a control circuit outputting a control signal to the power conversion circuit, wherein the power conversion circuit includes at least one semiconductor device according to claim 15 (analogous to semiconductor device 100 of Soyano) as taught by Soyano for the purpose of implementing the semiconductor device in a suitable and well-known type of power conversion device with its associated configuration and components, which is specifically applicable in electric vehicles (Soyano ¶¶0104-0105).
Conclusion                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895